         Case 1:19-cv-04917-VSB Document 50 Filed 04/09/20 Page 1 of 9




April 9, 2020                                                      William Lesser
                                                                   Direct Phone 212-453-3808
                                                                   Direct Fax   646-588-1450
                                                                   wlesser@cozen.com
VIA ECF

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:      The Management Group, LLC v. Holidaynet, LLC, et al.; Case No.: 1:19-cv-
                04917-VSB

Dear Judge Broderick:

      We represent Defendant GoDaddy.com, LLC, inadvertently named as GoDaddy, Inc.
(“GoDaddy”), in connection with the above-captioned action.

        We write regarding the Court’s January 22, 2020 Order regarding Plaintiff The
Management Group, LLC’s (“Plaintiff”) Notice of Voluntary Dismissal with prejudice. See Dkt.
No. 48. Pursuant to the Order, Plaintiff was required to file a “revised Notice of Voluntary
Dismissal” on or before February 21, 2020, or else the case would be dismissed. See id.
Plaintiff has not filed a revised Notice of Voluntary Dismissal to date. Pursuant to the attached
email exchange between co-counsel for GoDaddy Jeffrey Monhait and counsel for Plaintiff (see
Exs. A and B), in which GoDaddy sought to resolve this issue, Plaintiff apparently has no intent
to do so.

       Therefore, GoDaddy respectfully requests that it be dismissed from this action with
prejudice, given that Plaintiff already attempted to dismiss this action with prejudice as to
GoDaddy, see Dkt. No. 46, and given that Plaintiff asserted no viable cause of action against
GoDaddy. GoDaddy respectfully requests that the Court enter the Proposed Order submitted
concurrently herewith.

Respectfully submitted,

COZEN O’CONNOR

s/William Lesser

William Lesser

cc:    Roger K. Marion, Esq. (via ECF)
       Jed M. Weiss, Esq. (via ECF)
Case 1:19-cv-04917-VSB Document 50 Filed 04/09/20 Page 2 of 9




               EXHIBIT A
                   Case 1:19-cv-04917-VSB Document 50 Filed 04/09/20 Page 3 of 9




From:                                 Monhait, Jeffrey
Sent:                                 Tuesday, April 7, 2020 5:05 PM
To:                                   Roger K. Marion, Esq.
Cc:                                   Zecchini, Paula L.
Subject:                              The Management Group LLC v. Holidaynet, LLC, et al., No. 1:19-cv-04917-VSB: Notice
                                      of Voluntary Dismissal
Attachments:                          LEGAL 45676034v1 Notice of Voluntary Dismissal with Prejudice.DOCX


Roger,

I hope this note finds you well, and that you are staying safe and healthy.

I write regarding a necessary housekeeping matter to close out this case—the filing of a revised notice of voluntary
dismissal, pursuant to the Court’s January 22, 2020 Order. Dkt. No. 48. We went ahead and modified the notice of
voluntary dismissal you filed in January to make clear that GoDaddy is not a party to the settlement agreement between
Plaintiff and Holidaynet.

If acceptable, please file it this week so that we can bring this matter to a close.

Best,
Jeff

                         Jeffrey M. Monhait
                         Member | Cozen O'Connor
                         One L berty Place, 1650 Market Street, Suite 2800 | Philadelphia, PA 19103
                         P: 215-665-2084 F: 215-989-4183
                         Email | Bio | LinkedIn | Map | cozen.com




                                                                     1
        Case 1:19-cv-04917-VSB Document 50 Filed 04/09/20 Page 4 of 9



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

THE MANAGEMENT GROUP LLC,
                                                   CASE NO. 1:19-cv-04917-VSB
              Plaintiff,
v.                                                 Civil Action
HOLIDAYNET, LLC and GODADDY, INC.

              Defendants.


     NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FEDERAL
             RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)

      Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

whereas no defendant hereto has filed an Answer to the Complaint nor a motion for

summary judgment in the within litigation, and whereas the Management Group

have regained the domains in issue rendering this Federal forum unnecessary; now

therefore

      Plaintiff hereby voluntarily dismisses this action with prejudice as to

Defendant GoDaddy.com, LLC, inadvertently named as GoDaddy, Inc.; and

      Plaintiff further voluntarily dismisses this action against Defendant

Holidaynet, LLC (“Holidaynet”), with prejudice as to the domain names at issue,

subject to the reservation of rights in the settlement agreement between Plaintiff and

Holidaynet.



Dated: April 8, 2020
Case 1:19-cv-04917-VSB Document 50 Filed 04/09/20 Page 5 of 9




                          By: s/
                                   Roger K. Marion
                                   MARION & ALLEN, P.C.
                                   488 Madison Avenue
                                   Suite 1120
                                   New York, New York 10022
                                   Tel: 212-658-0350

                                   Attorneys for Plaintiff




                             2
Case 1:19-cv-04917-VSB Document 50 Filed 04/09/20 Page 6 of 9




                EXHIBIT B
                 Case 1:19-cv-04917-VSB Document 50 Filed 04/09/20 Page 7 of 9




From:                            Roger K. Marion, Esq. <rmarion@rogermarion.com>
Sent:                            Wednesday, April 8, 2020 5:47 AM
To:                              Monhait, Jeffrey
Cc:                              Zecchini, Paula L.
Subject:                         Re: The Management Group LLC v. Holidaynet, LLC, et al., No. 1:19-cv-04917-VSB:
                                 Notice of Voluntary Dismissal



**EXTERNAL SENDER**

Jeff,

I hope you and your family are safe and happy as well.

The dismissal you drew does not contain all of the provisions we need, hence the more complex withdrawal that
was filed. The Court's Order does not make sense to me, but dropping the stipulations between counsel is not
the answer. Jed and I have agreed to leave it alone. There is no active case at this point for the Judge to rule on,
it has been withdrawn.

The time when you could have been helpful was last January when Godaddy apparently demanded that you
refuse to work with us and refuse to sign anything. That obstruction created this minor mess just like
Godaddy's demand to be sued created their participation. While I appreciate your team producing a document,
it is not the document we need. What I filed does not require the Judge's signature, or even the Judge's
involvement, only the Clerk to file it and mark the case closed as the Rules require.

Stay safe,

- Roger




Roger K. Marion, Esq.

Marion & Allen, P.C.
488 Madison Avenue, Suite 1120
New York, New York 10022
201.264.6622 - 212.658.0350


New Jersey Office:
190 Moore Street, Suite 204
Hackensack, New Jersey 07601

________________________________

This message from Roger K. Marion, Esq. contains confidential information, intended only for the person(s)
named above, which may also be privileged. Any use, distribution, copying or disclosure by any other person is
strictly prohibited. If you are not the named recipient(s), or otherwise authorized to receive this communication
                                                         1
                  Case 1:19-cv-04917-VSB Document 50 Filed 04/09/20 Page 8 of 9
for the named recipient(s), please advise sender's office immediately that you received this in error and then
delete all pages and attachments of this email. IRS CIRCULAR 230 DISCLOSURE: No tax advice of any
kind is included in, or should be derived from, the above email. Thank you.



On Tue, Apr 7, 2020 at 8:05 PM Monhait, Jeffrey <JMonhait@cozen.com> wrote:

 Roger,



 I hope this note finds you well, and that you are staying safe and healthy.



 I write regarding a necessary housekeeping matter to close out this case—the filing of a revised notice of
 voluntary dismissal, pursuant to the Court’s January 22, 2020 Order. Dkt. No. 48. We went ahead and
 modified the notice of voluntary dismissal you filed in January to make clear that GoDaddy is not a party to
 the settlement agreement between Plaintiff and Holidaynet.



 If acceptable, please file it this week so that we can bring this matter to a close.



 Best,

 Jeff



                        Jeffrey M. Monhait
                        Member | Cozen O'Connor
                        One Liberty Place, 1650 Market Street, Suite 2800 | Philadelphia, PA 19103
                        P: 215-665-2084 F: 215-989-4183
                        Email | Bio | LinkedIn | Map | cozen.com




 Notice: This communication, including attachments, may contain information that is confidential and
 protected by the attorney/client or other privileges. It constitutes non-public information intended to be
 conveyed only to the designated recipient(s). If the reader or recipient of this communication is not the
 intended recipient, an employee or agent of the intended recipient who is responsible for delivering it to
 the intended recipient, or you believe that you have received this communication in error, please notify
 the sender immediately by return e-mail and promptly delete this e-mail, including attachments without
                                                                   2
               Case 1:19-cv-04917-VSB Document 50 Filed 04/09/20 Page 9 of 9
reading or saving them in any manner. The unauthorized use, dissemination, distribution, or reproduction
of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by anyone other than
the intended recipient(s) is not a waiver of any attorney/client or other privilege.




                                                   3
